 
 
II 
110th CONGRESS 1st Session 
S. 1427 
IN THE SENATE OF THE UNITED STATES 
 
May 17, 2007 
Mrs. Clinton (for herself, Mrs. Boxer, Ms. Mikulski, Mr. Lautenberg, Mr. Leahy, Ms. Landrieu, and Mr. Akaka) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs 
 
A BILL 
To establish the Federal Emergency Management Agency as an independent agency, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Emergency Management Improvement Act of 2007. 
IFederal emergency management agency 
101.DefinitionsIn this title— 
(1)the term catastrophic incident means any natural disaster, act of terrorism, or other man-made disaster that results in extraordinary levels of casualties or damage or disruption severely affecting the population (including mass evacuations), infrastructure, environment, economy, national morale, or government functions in an area; 
(2)the term Director means the Director of the Federal Emergency Management Agency; 
(3)the term Federal coordinating officer means a Federal coordinating officer as described in section 302 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143); 
(4)the term interoperable has the meaning given the term interoperable communications under section 7303(g)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 194(g)(1)); 
(5)the term National Advisory Council means the National Advisory Council established under section 508 of the Homeland Security Act of 2002; 
(6)the term National Incident Management System means a system to enable effective, efficient, and collaborative incident management; 
(7)the term National Response Plan means the National Response Plan or any successor plan prepared under section 104(b)(6); 
(8)the term Nuclear Incident Response Team means a resource that includes— 
(A)those entities of the Department of Energy that perform nuclear or radiological emergency support functions (including accident response, search response, advisory, and technical operations functions), radiation exposure functions at the medical assistance facility known as the Radiation Emergency Assistance Center/Training Site (REAC/TS), radiological assistance functions, and related functions; and 
(B)those entities of the Environmental Protection Agency that perform such support functions (including radiological emergency response functions) and related functions; and 
(9)the term tribal government means the government of any entity described under section 2(10)(B) of the Homeland Security Act of 2002 (6 U.S.C. 101). 
102.Establishment of agency and director and deputy director 
(a)EstablishmentThe Federal Emergency Management Agency is established as an independent establishment in the executive branch as defined under section 104 of title 5, United States Code. 
(b)Director 
(1)In generalThe Director of the Federal Emergency Management Agency shall be the head of the Federal Emergency Management Agency. The Director shall be appointed by the President, by and with the advice and consent of the Senate. The Director shall report directly to the President. 
(2)QualificationsThe Director of the Federal Emergency Management Agency shall have significant experience, knowledge, training, and expertise in the area of emergency preparedness, response, recovery, and mitigation as related to natural disasters and other national cataclysmic events. 
(3)Executive schedule positionSection 5312 of title 5, United States Code, is amended by adding at the end the following: 
 
Director of the Federal Emergency Management Agency. . 
(4)Principal advisor on emergency management 
(A)In generalThe Director of the Federal Emergency Management Agency is the principal advisor to the President, the Homeland Security Council, and the Secretary of Homeland Security for all matters relating to emergency management in the United States. 
(B)Advice and recommendations 
(i)In generalIn presenting advice with respect to any matter to the President, the Homeland Security Council, or the Secretary of Homeland Security, the Director of the Federal Emergency Management Agency shall, as the Director considers appropriate, inform the President, the Homeland Security Council, or the Secretary, as the case may be, of the range of emergency preparedness, protection, response, recovery, and mitigation options with respect to that matter. 
(ii)Advice on requestThe Director of the Federal Emergency Management Agency, as the principal advisor on emergency management, shall provide advice to the President, the Homeland Security Council, or the Secretary of Homeland Security on a particular matter when the President, the Homeland Security Council, or the Secretary requests such advice. 
(iii)Recommendations to congressAfter informing the President, the Director of the Federal Emergency Management Agency may make such recommendations to Congress relating to emergency management as the Director considers appropriate. 
(5)Cabinet statusThe President shall designate the Administrator to serve as a member of the Cabinet in the event of natural disasters, acts of terrorism, or other man-made disasters. 
(c)Deputy Director 
(1)In generalThe Deputy Director of the Federal Emergency Management Agency shall assist the Director of the Federal Emergency Management Agency. The Deputy Director shall be appointed by the President, by and with the advice and consent of the Senate. 
(2)QualificationsThe Deputy Director of the Federal Emergency Management Agency shall have significant experience, knowledge, training, and expertise in the area of emergency preparedness, response, recovery, and mitigation as related to natural disasters and other national cataclysmic events. 
(3)Executive schedule positionSection 5313 of title 5, United States Code, is amended— 
(A)by striking the following: 
 
Administrator of the Federal Emergency Management Agency. ;  and
(B)by adding at the end the following: 
 
Deputy Director of the Federal Emergency Management Agency. . 
103.Mission 
(a)Primary missionThe primary mission of the Federal Emergency Management Agency is to reduce the loss of life and property and protect the Nation from all hazards, including natural disasters, acts of terrorism, and other man-made disasters, by leading and supporting the Nation in a risk-based, comprehensive emergency management system of preparedness, protection, response, recovery, and mitigation. 
(b)Specific activitiesIn support of the primary mission of the Federal Emergency Management Agency, the Director shall— 
(1)lead the Nation's efforts to prepare for, protect against, respond to, recover from, and mitigate against the risk of natural disasters, acts of terrorism, and other man-made disasters, including catastrophic incidents; 
(2)partner with State, local, and tribal governments and emergency response providers, with other Federal agencies, with the private sector, and with nongovernmental organizations to build a national system of emergency management that can effectively and efficiently utilize the full measure of the Nation's resources to respond to natural disasters, acts of terrorism, and other man-made disasters, including catastrophic incidents; 
(3)develop a Federal response capability that, when necessary and appropriate, can act effectively and rapidly to deliver assistance essential to saving lives or protecting or preserving property or public health and safety in a natural disaster, act of terrorism, or other man-made disaster; 
(4)integrate the Federal Emergency Management Agency's emergency preparedness, protection, response, recovery, and mitigation responsibilities to confront effectively the challenges of a natural disaster, act of terrorism, or other man-made disaster; 
(5)develop and maintain robust Regional Offices that will work with State, local, and tribal governments, emergency response providers, and other appropriate entities to identify and address regional priorities; 
(6)coordinate with the Secretary of Homeland Security, the Commandant of the Coast Guard, the Director of Customs and Border Protection, the Director of Immigration and Customs Enforcement, the National Operations Center, and other agencies and offices in the Department of Homeland Security to take full advantage of the substantial range of resources in that Department; 
(7)provide funding, training, exercises, technical assistance, planning, and other assistance to build tribal, local, State, regional, and national capabilities (including communications capabilities), necessary to respond to a natural disaster, act of terrorism, or other man-made disaster; and 
(8)develop and coordinate the implementation of a risk-based, all-hazards strategy for preparedness that builds those common capabilities necessary to respond to natural disasters, acts of terrorism, and other man-made disasters while also building the unique capabilities necessary to respond to specific types of incidents that pose the greatest risk to our Nation. 
104.Authority and responsibilities 
(a)In generalThe Director of the Federal Emergency Management Agency shall provide Federal leadership necessary to prepare for, protect against, respond to, recover from, or mitigate against a natural disaster, act of terrorism, or other man-made disaster, including— 
(1)helping to ensure the effectiveness of emergency response providers to terrorist attacks, major disasters, and other emergencies; 
(2)with respect to the Nuclear Incident Response Team, regardless of whether it is operating as an organizational unit of the Department of Homeland Security, and in consultation with the Secretary of Homeland Security— 
(A)establishing standards and certifying when those standards have been met; 
(B)conducting joint and other exercises and training and evaluating performance; and 
(C)providing funds to the Department of Energy and the Environmental Protection Agency, as appropriate, for homeland security planning, exercises and training, and equipment; 
(3)providing the Federal Government's response to terrorist attacks and major disasters, including— 
(A)managing such response; 
(B)directing the Domestic Emergency Support Team, the National Disaster Medical System, and, in consultation with the Secretary of Homeland Security, the Nuclear Incident Response Team (when that team is operating as an organizational unit of the Department of Homeland Security); 
(C)overseeing the Metropolitan Medical Response System; and 
(D)coordinating other Federal response resources, including requiring deployment of the Strategic National Stockpile, in the event of a terrorist attack or major disaster; 
(4)aiding the recovery from terrorist attacks and major disasters; 
(5)building a comprehensive national incident management system with Federal, State, and local government personnel, agencies, and authorities, to respond to such attacks and disasters; 
(6)consolidating existing Federal Government emergency response plans into a single, coordinated national response plan; 
(7)helping ensure the acquisition of operable and interoperable communications capabilities by Federal, State, local, and tribal governments and emergency response providers; 
(8)assisting the President in carrying out the functions under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and carrying out all functions and authorities given to the Director under that Act; 
(9)carrying out the mission of the Federal Emergency Management Agency to reduce the loss of life and property and protect the Nation from all hazards by leading and supporting the Nation in a risk-based, comprehensive emergency management system of— 
(A)mitigation, by taking sustained actions to reduce or eliminate long-term risks to people and property from hazards and their effects; 
(B)preparedness, by planning, training, and building the emergency management profession to prepare effectively for, mitigate against, respond to, and recover from any hazard; 
(C)response, by conducting emergency operations to save lives and property through positioning emergency equipment, personnel, and supplies, through evacuating potential victims, through providing food, water, shelter, and medical care to those in need, and through restoring critical public services; and 
(D)recovery, by rebuilding communities so individuals, businesses, and governments can function on their own, return to normal life, and protect against future hazards; 
(10)increasing efficiencies, by coordinating efforts relating to preparedness, protection, response, recovery, and mitigation; 
(11)helping to ensure the effectiveness of emergency response providers in responding to a natural disaster, act of terrorism, or other man-made disaster; 
(12)supervising grant programs administered by the Federal Emergency Management Agency; 
(13)administering and ensuring the implementation of the National Response Plan, including coordinating and ensuring the readiness of each emergency support function under the National Response Plan; 
(14)coordinating with the National Advisory Council established under section 508 of the Homeland Security Act of 2002; 
(15)preparing and implementing the plans and programs of the Federal Government for— 
(A)continuity of operations; 
(B)continuity of government; and 
(C)continuity of plans; 
(16)minimizing, to the extent practicable, overlapping planning and reporting requirements applicable to State, local, and tribal governments and the private sector; 
(17)maintaining and operating within the Federal Emergency Management Agency the National Response Coordination Center or its successor; 
(18)developing a national emergency management system that is capable of preparing for, protecting against, responding to, recovering from, and mitigating against catastrophic incidents; 
(19)assisting the President in carrying out the functions under the national preparedness goal and the national preparedness system and carrying out all functions and authorities of the Director under the national preparedness System; 
(20)carrying out all authorities of the Federal Emergency Management Agency; and 
(21)otherwise carrying out the mission of the Federal Emergency Management Agency as described in section 103. 
(b)All-hazards approachIn carrying out the responsibilities under this section, the Director shall coordinate the implementation of a risk-based, all-hazards strategy that builds those common capabilities necessary to prepare for, protect against, respond to, recover from, or mitigate against natural disasters, acts of terrorism, and other man-made disasters, while also building the unique capabilities necessary to prepare for, protect against, respond to, recover from, or mitigate against the risks of specific types of incidents that pose the greatest risk to the Nation. 
(c)Conflict of authoritiesIf the Director determines that there is a conflict between any authority of the Director under this Act, the amendments made by this Act, or the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and any authority of another Federal officer, the Director shall request that the President make such determinations as may be necessary regarding such authorities. 
105.Regional offices 
(a)In generalThere are in the Federal Emergency Management Agency 10 regional offices, as identified by the Director of the Federal Emergency Management Agency. 
(b)Management of regional offices 
(1)Regional administratorEach Regional Office shall be headed by a Regional Administrator who shall be appointed by the Director, after consulting with State, local, and tribal government officials in the region. Each Regional Administrator shall report directly to the Director and be in the Senior Executive Service. 
(2)Qualifications 
(A)In generalEach Regional Administrator shall be appointed from among individuals who have a demonstrated ability in and knowledge of emergency management and homeland security. 
(B)ConsiderationsIn selecting a Regional Administrator for a Regional Office, the Director shall consider the familiarity of an individual with the geographical area and demographic characteristics of the population served by such Regional Office. 
(c)Responsibilities 
(1)In generalThe Regional Administrator shall work in partnership with State, local, and tribal governments, emergency managers, emergency response providers, medical providers, the private sector, nongovernmental organizations, multijurisdictional councils of governments, and regional planning commissions and organizations in the geographical area served by the Regional Office to carry out the responsibilities of a Regional Administrator under this section. 
(2)ResponsibilitiesThe responsibilities of a Regional Administrator include— 
(A)ensuring effective, coordinated, and integrated regional preparedness, protection, response, recovery, and mitigation activities and programs for natural disasters, acts of terrorism, and other man-made disasters (including planning, training, exercises, and professional development); 
(B)assisting in the development of regional capabilities needed for a national catastrophic response system; 
(C)coordinating the establishment of effective regional operable and interoperable emergency communications capabilities; 
(D)staffing and overseeing 1 or more strike teams within the region under subsection (f), to serve as the focal point of the Federal Government's initial response efforts for natural disasters, acts of terrorism, and other man-made disasters within that region, and otherwise building Federal response capabilities to respond to natural disasters, acts of terrorism, and other man-made disasters within that region; 
(E)designating an individual responsible for the development of strategic and operational regional plans in support of the National Response Plan; 
(F)fostering the development of mutual aid and other cooperative agreements; 
(G)identifying critical gaps in regional capabilities to respond to populations with special needs; 
(H)maintaining and operating a Regional Response Coordination Center or its successor; and 
(I)performing such other duties relating to such responsibilities as the Director may require. 
(3)Training and exercise requirements 
(A)TrainingThe Director shall require each Regional Administrator to undergo specific training periodically to complement the qualifications of the Regional Administrator. Such training, as appropriate, shall include training with respect to the National Incident Management System, the National Response Plan, and such other subjects as determined by the Director. 
(B)ExercisesThe Director shall require each Regional Administrator to participate as appropriate in regional and national exercises. 
(d)Area offices 
(1)In generalThere is an Area Office for the Pacific and an Area Office for the Caribbean, as components in the appropriate Regional Offices. 
(2)AlaskaThe Director shall establish an Area Office in Alaska, as a component in the appropriate Regional Office. 
(e)Regional advisory council 
(1)EstablishmentEach Regional Administrator shall establish a Regional Advisory Council. 
(2)NominationsA State, local, or tribal government located within the geographic area served by the Regional Office may nominate officials, including Adjutants General and emergency managers, to serve as members of the Regional Advisory Council for that region. 
(3)ResponsibilitiesEach Regional Advisory Council shall— 
(A)advise the Regional Administrator on emergency management issues specific to that region; 
(B)identify any geographic, demographic, or other characteristics peculiar to any State, local, or tribal government within the region that might make preparedness, protection, response, recovery, or mitigation more complicated or difficult; and 
(C)advise the Regional Administrator of any weaknesses or deficiencies in preparedness, protection, response, recovery, and mitigation for any State, local, and tribal government within the region of which the Regional Advisory Council is aware. 
(f)Regional office strike teams 
(1)In generalIn coordination with other relevant Federal agencies, each Regional Administrator shall oversee multi-agency strike teams authorized under section 303 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5144) that shall consist of— 
(A)a designated Federal coordinating officer; 
(B)personnel trained in incident management; 
(C)public affairs, response and recovery, and communications support personnel; 
(D)a defense coordinating officer; 
(E)liaisons to other Federal agencies; 
(F)such other personnel as the Director or Regional Administrator determines appropriate; and 
(G)individuals from the agencies with primary responsibility for each of the emergency support functions in the National Response Plan. 
(2)Other dutiesThe duties of an individual assigned to a Regional Office strike team from another relevant agency when such individual is not functioning as a member of the strike team shall be consistent with the emergency preparedness activities of the agency that employs such individual. 
(3)Location of membersThe members of each Regional Office strike team, including representatives from agencies other than the Department, shall be based primarily within the region that corresponds to that strike team. 
(4)CoordinationEach Regional Office strike team shall coordinate the training and exercises of that strike team with the State, local, and tribal governments and private sector and nongovernmental entities which the strike team shall support when a natural disaster, act of terrorism, or other man-made disaster occurs. 
(5)PreparednessEach Regional Office strike team shall be trained as a unit on a regular basis and equipped and staffed to be well prepared to respond to natural disasters, acts of terrorism, and other man-made disasters, including catastrophic incidents. 
(6)AuthoritiesIf the Director determines that statutory authority is inadequate for the preparedness and deployment of individuals in strike teams under this subsection, the Director shall report to Congress regarding the additional statutory authorities that the Director determines are necessary. 
106.National integration center 
(a)In generalThere is established in the Federal Emergency Management Agency a National Integration Center. 
(b)Responsibilities 
(1)In generalThe Director of the Federal Emergency Management Agency, through the National Integration Center, and in consultation with other Federal departments and agencies and the National Advisory Council, shall ensure ongoing management and maintenance of the National Incident Management System, the National Response Plan, and any successor to such system or plan. 
(2)Specific responsibilitiesThe National Integration Center shall periodically review, and revise as appropriate, the National Incident Management System and the National Response Plan, including— 
(A)establishing, in consultation with the Director of the Corporation for National and Community Service, a process to better use volunteers and donations; 
(B)improving the use of Federal, State, local, and tribal resources and ensuring the effective use of emergency response providers at emergency scenes; and 
(C)revising the Catastrophic Incident Annex, finalizing and releasing the Catastrophic Incident Supplement to the National Response Plan, and ensuring that both effectively address response requirements in the event of a catastrophic incident. 
(c)Incident management 
(1)In general 
(A)National response planThe Director of the Federal Emergency Management Agency, in consultation with the Secretary, shall ensure that the National Response Plan provides for a clear chain of command to lead and coordinate the Federal response to any natural disaster, act of terrorism, or other man-made disaster. 
(B)Director of the Federal Emergency Management AgencyThe chain of the command specified in the National Response Plan shall— 
(i)provide for a role for the Director of the Federal Emergency Management Agency consistent with the role of the Director under this Act and the amendments made by this Act; and 
(ii)provide for a role for the Federal Coordinating Officer consistent with the responsibilities under section 302(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143(b)). 
(2)Principal federal officialThe Principal Federal Official (or the successor thereto) shall not— 
(A)direct or replace the incident command structure established at the incident; or 
(B)have directive authority over the Senior Federal Law Enforcement Official, Federal Coordinating Officer, or other Federal and State officials. 
107.Credentialing and typingThe Director of the Federal Emergency Management Agency shall enter into a memorandum of understanding with the administrators of the Emergency Management Assistance Compact, State, local, and tribal governments, and organizations that represent emergency response providers, to collaborate on developing standards for deployment capabilities, including credentialing of personnel and typing of resources likely needed to respond to natural disasters, acts of terrorism, and other man-made disasters. 
108.Disability coordinator 
(a)In generalAfter consultation with organizations representing individuals with disabilities, the National Council on Disabilities, and the Interagency Coordinating Council on Preparedness and Individuals with Disabilities, established under Executive Order No. 13347 (6 U.S.C. 312 note), the Director of the Federal Emergency Management Agency shall appoint a Disability Coordinator. The Disability Coordinator shall report directly to the Director, in order to ensure that the needs of individuals with disabilities are being properly addressed in emergency preparedness and disaster relief. 
(b)ResponsibilitiesThe Disability Coordinator shall be responsible for— 
(1)providing guidance and coordination on matters related to individuals with disabilities in emergency planning requirements and relief efforts in the event of a natural disaster, act of terrorism, or other man-made disaster; 
(2)interacting with the staff of the Federal Emergency Management Agency, the National Council on Disabilities, the Interagency Coordinating Council on Preparedness and Individuals with Disabilities established under Executive Order No. 13347 (6 U.S.C. 312 note), other agencies of the Federal Government, and State, local, and tribal government authorities regarding the needs of individuals with disabilities in emergency planning requirements and relief efforts in the event of a natural disaster, act of terrorism, or other man-made disaster; 
(3)consulting with organizations that represent the interests and rights of individuals with disabilities about the needs of individuals with disabilities in emergency planning requirements and relief efforts in the event of a natural disaster, act of terrorism, or other man-made disaster; 
(4)ensuring the coordination and dissemination of best practices and model evacuation plans for individuals with disabilities; 
(5)ensuring the development of training materials and a curriculum for training of emergency response providers, State, local, and tribal government officials, and others on the needs of individuals with disabilities; 
(6)promoting the accessibility of telephone hotlines and websites regarding emergency preparedness, evacuations, and disaster relief; 
(7)working to ensure that video programming distributors, including broadcasters, cable operators, and satellite television services, make emergency information accessible to individuals with hearing and vision disabilities; 
(8)ensuring the availability of accessible transportation options for individuals with disabilities in the event of an evacuation; 
(9)providing guidance and implementing policies to ensure that the rights and wishes of individuals with disabilities regarding post-evacuation residency and relocation are respected; 
(10)ensuring that meeting the needs of individuals with disabilities are included in the components of the national preparedness system established under section 644 of the Post-Katrina Emergency Management Reform Act of 2006; and 
(11)any other duties as assigned by the Director of the Federal Emergency Management Agency. 
109.National operations center 
(a)DefinitionIn this section, the term situational awareness means information gathered from a variety of sources that, when communicated to emergency managers and decision makers, can form the basis for incident management decisionmaking. 
(b)EstablishmentThe National Operations Center is the principal operations center for the Federal Emergency Management Agency and shall— 
(1)provide situational awareness and a common operating picture for the entire Federal Government, and for State, local, and tribal governments as appropriate, in the event of a natural disaster, act of terrorism, or other man-made disaster; and 
(2)ensure that critical terrorism and disaster-related information reaches government decision-makers. 
110.Technical and conforming amendments 
(1)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended— 
(A)in section 501, by striking all after In this title and inserting the term tribal government means the government of any entity described under section 2(10)(B).; 
(B)by striking sections 503 through 507, 509, 510, 513, and 515; 
(C)in section 508— 
(i)by striking Administrator each place that term appears and inserting Director of Federal Emergency Management Agency; and 
(ii)in subsection (c)— 
(I)in paragraph (1), by inserting in consultation with the Secretary, before and shall, to the extent practicable; and 
(II)in paragraph (3), by inserting , in consultation with the Secretary, before shall designate; 
(D)in section 512(c), by striking Administrator each place that term appears and inserting Secretary; and 
(E)in section 514— 
(i)by striking subsection (a); and 
(ii)redesignating subsections (b) and (c) as subsections (a) and (b), respectively. 
(2)Table of contentsThe table of contents for the Homeland Security Act of 2002 (6 U.S.C. 101) is amended by striking the items relating to sections 503 through 510, 513 and 515. 
111.Rule of constructionNothing in this Act shall be construed to detract from the Department of Homeland Security's primary mission to secure the homeland from terrorist attacks. 
IITransfer and savings provisions 
201.DefinitionsIn this title, unless otherwise provided or indicated by the context— 
(1)the term Federal agency has the meaning given to the term agency by section 551(1) of title 5, United States Code; 
(2)the term function means any duty, obligation, power, authority, responsibility, right, privilege, activity, or program; and 
(3)the term office includes any office, administration, agency, institute, unit, organizational entity, or component thereof. 
202.Transfer of functionsThere are transferred to the Federal Emergency Management Agency established under section 101 of this Act all functions which the Director of the Federal Emergency Management Agency of the Department of Homeland Security exercised before the date of the enactment of this title, including all the functions described under section 505 of the Homeland Security Act of 2002 (before the repeal of that section under section 104 of this Act). 
203.Personnel provisions 
(a)AppointmentsThe Director of the Federal Emergency Management Agency may appoint and fix the compensation of such officers and employees, including investigators, attorneys, and administrative law judges, as may be necessary to carry out the respective functions transferred under this title. Except as otherwise provided by law, such officers and employees shall be appointed in accordance with the civil service laws and their compensation fixed in accordance with title 5, United States Code. 
(b)Experts and consultantsThe Director of the Federal Emergency Management Agency may obtain the services of experts and consultants in accordance with section 3109 of title 5, United States Code, and compensate such experts and consultants for each day (including traveltime) at rates not in excess of the rate of pay for level IV of the Executive Schedule under section 5315 of such title. The Director of the Federal Emergency Management Agency may pay experts and consultants who are serving away from their homes or regular place of business, travel expenses and per diem in lieu of subsistence at rates authorized by sections 5702 and 5703 of such title for persons in Government service employed intermittently. 
204.Delegation and assignmentExcept where otherwise expressly prohibited by law or otherwise provided by this title, the Director of the Federal Emergency Management Agency may delegate any of the functions transferred to the Director of the Federal Emergency Management Agency by this title and any function transferred or granted to such Director after the effective date of this title to such officers and employees of the Federal Emergency Management Agency as the Director may designate, and may authorize successive redelegations of such functions as may be necessary or appropriate. No delegation of functions by the Director of the Federal Emergency Management Agency under this section or under any other provision of this title shall relieve such Director of responsibility for the administration of such functions. 
205.ReorganizationThe Director of the Federal Emergency Management Agency is authorized to allocate or reallocate any function transferred under section 202 among the officers of the Federal Emergency Management Agency, and to establish, consolidate, alter, or discontinue such organizational entities in the Federal Emergency Management Agency as may be necessary or appropriate. 
206.RulesThe Director of the Federal Emergency Management Agency is authorized to prescribe, in accordance with the provisions of chapters 5 and 6 of title 5, United States Code, such rules and regulations as the Director determines necessary or appropriate to administer and manage the functions of the Federal Emergency Management Agency. 
207.Transfer and allocations of appropriations and personnelExcept as otherwise provided in this title, the personnel employed in connection with, and the assets, liabilities, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds employed, used, held, arising from, available to, or to be made available in connection with the functions transferred by this title, subject to section 1531 of title 31, United States Code, shall be transferred to the Federal Emergency Management Agency. Unexpended funds transferred pursuant to this section shall be used only for the purposes for which the funds were originally authorized and appropriated. 
208.Incidental transfersThe Director of the Office of Management and Budget, at such time or times as the Director shall provide, is authorized to make such determinations as may be necessary with regard to the functions transferred by this title, and to make such additional incidental dispositions of personnel, assets, liabilities, grants, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds held, used, arising from, available to, or to be made available in connection with such functions, as may be necessary to carry out the provisions of this title. The Director of the Office of Management and Budget shall provide for the termination of the affairs of all entities terminated by this title and for such further measures and dispositions as may be necessary to effectuate the purposes of this title. 
209.Effect on personnel 
(a)In generalExcept as otherwise provided by this title, the transfer pursuant to this title of full-time personnel (except special Government employees) and part-time personnel holding permanent positions shall not cause any such employee to be separated or reduced in grade or compensation for one year after the date of transfer of such employee under this title. 
(b)Executive Schedule positionsExcept as otherwise provided in this title, any person who, on the day preceding the effective date of this title, held a position compensated in accordance with the Executive Schedule prescribed in chapter 53 of title 5, United States Code, and who, without a break in service, is appointed in the Federal Emergency Management Agency to a position having duties comparable to the duties performed immediately preceding such appointment shall continue to be compensated in such new position at not less than the rate provided for such previous position, for the duration of the service of such person in such new position. 
210.Savings provisions 
(a)Continuing effect of legal documentsAll orders, determinations, rules, regulations, permits, agreements, grants, contracts, certificates, licenses, registrations, privileges, and other administrative actions— 
(1)which have been issued, made, granted, or allowed to become effective by the President, any Federal agency or official thereof, or by a court of competent jurisdiction, in the performance of functions which are transferred under this title, and 
(2)which are in effect at the time this title takes effect, or were final before the effective date of this title and are to become effective on or after the effective date of this title, shall continue in effect according to their terms until modified, terminated, superseded, set aside, or revoked in accordance with law by the President, the Director of the Federal Emergency Management Agency or other authorized official, a court of competent jurisdiction, or by operation of law.
(b)Proceedings not affectedThe provisions of this title shall not affect any proceedings, including notices of proposed rulemaking, or any application for any license, permit, certificate, or financial assistance pending before the Federal Emergency Management Agency at the time this title takes effect, with respect to functions transferred by this title but such proceedings and applications shall continue. Orders shall be issued in such proceedings, appeals shall be taken therefrom, and payments shall be made pursuant to such orders, as if this title had not been enacted, and orders issued in any such proceedings shall continue in effect until modified, terminated, superseded, or revoked by a duly authorized official, by a court of competent jurisdiction, or by operation of law. Nothing in this subsection shall be deemed to prohibit the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this title had not been enacted. 
(c)Suits not affectedThe provisions of this title shall not affect suits commenced before the effective date of this title, and in all such suits, proceedings shall be had, appeals taken, and judgments rendered in the same manner and with the same effect as if this title had not been enacted. 
(d)Nonabatement of actionsNo suit, action, or other proceeding commenced by or against the Federal Emergency Management Agency, or by or against any individual in the official capacity of such individual as an officer of the Federal Emergency Management Agency, shall abate by reason of the enactment of this title. 
(e)Administrative actions relating to promulgation of regulationsAny administrative action relating to the preparation or promulgation of a regulation by the Federal Emergency Management Agency relating to a function transferred under this title may be continued by the Federal Emergency Management Agency with the same effect as if this title had not been enacted. 
211.SeparabilityIf a provision of this title or its application to any person or circumstance is held invalid, neither the remainder of this title nor the application of the provision to other persons or circumstances shall be affected. 
212.TransitionThe Director of the Federal Emergency Management Agency is authorized to utilize— 
(1)the services of such officers, employees, and other personnel of the Federal Emergency Management Agency with respect to functions transferred by this title; and 
(2)funds appropriated to such functions for such period of time as may reasonably be needed to facilitate the orderly implementation of this title. 
213.ReferencesAny reference in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or pertaining to a department, agency, or office from which a function is transferred by this title— 
(1)to the head of such department, agency, or office is deemed to refer to the head of the department, agency, or office to which such function is transferred; or 
(2)to such department, agency, or office is deemed to refer to the department, agency, or office to which such function is transferred. 
214.Additional conforming amendments 
(a)Recommended legislationAfter consultation with the appropriate committees of the Congress and the Director of the Office of Management and Budget, the Director of the Federal Emergency Management Agency shall prepare and submit to Congress recommended legislation containing technical and conforming amendments to reflect the changes made by this Act. 
(b)Submission to CongressNot later than 6 months after the effective date of this title, the Director of the Federal Emergency Management Agency shall submit the recommended legislation referred to under subsection (a). 
 
